Citation Nr: 0639256	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-44 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

2.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

In a May 2004 RO rating decision, entitlement to a 
certificate of eligibility for specially adapted housing was 
denied.  The veteran perfected an appeal of that denial.  In 
a June 2004 RO Decision Review Officer decision, entitlement 
to a certificate of eligibility for an automobile and 
adaptive equipment and/or adaptive equipment.  The veteran 
perfected an appeal of that denial.

The veteran was scheduled for a Travel Board hearing in 
December 2005 at the RO before a Veterans Law Judge.  In 
November 2005, the veteran through his representative 
withdrew his request for a Travel Board hearing on the basis 
that he could not travel to the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: bilateral pes cavus, rated as 50 percent 
disabling; and arthritis of the ankles, feet, and knees 
associated with the bilateral pes cavus, rated as 20 percent 
disabling.  The veteran has been rated as totally disabled 
for compensation purposes based on individual unemployability 
(TDIU).

2.  The medical and other evidence of record indicates that 
the veteran effectively has loss of use of both legs, such as 
to preclude locomotion without the aid of braces, due to his 
service-connected disabilities.

3.  The medical and other evidence of record indicates that 
the veteran has suffered the loss or permanent loss of use of 
one or both feet due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. § 3.809 (2006).

2.  The basic eligibility requirements for certification for 
an automobile and adaptive equipment have been met.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.808, 4.3, 4.63 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a certificate of eligibility for 
specially adapted housing and certification of eligibility 
for an automobile and adaptive equipment or for adaptive 
equipment only.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to the claim for specially adapted housing, a 
VCAA letter was sent to the veteran and to his representative 
by the RO in October 2003.  

A VCAA letter addressing the claim for automobile and/or 
adaptive equipment was not sent to the veteran.  In an 
October 2006 informal hearing presentation, the veteran's 
representative contends that VCAA notice was inadequate.

However, as is discussed below, the Board's decision has 
resulted in allowances as to both issues.  Therefore, the 
veteran is not prejudiced by any inadequacies in VCAA notice.  
In addition, the veteran has not been provided notice 
concerning effective dates under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, it is not the Board's 
responsibility to assign effective dates.  The Board is 
confident that prior to doing so, the agency of original 
jurisdiction will provide the veteran with appropriate notice 
under Dingess.

Relevant law and regulations

Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2006).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2006).

An automobile or other conveyance and adaptive equipment, or 
adaptive equipment only. 

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval or air 
service, which the veteran did.  See 38 C.F.R. § 3.808(a) 
(2006).  A  specific application for financial assistance in 
purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  See 38 C.F.R. 
§ 3.308(c) (2006).  The veteran submitted such an application 
with that certification (a VA Form 21-4502, Application For 
Automobile or Other Conveyance and Adaptive Equipment (Under 
38 U.S.C. § 3901-3904) in April 2004.  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2006).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2006).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joint.  See 38 C.F.R. § 4.45 (2006).

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot.  It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21 (2006) [application of rating 
schedule]; see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

Analysis

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

In the present case, the veteran's service-connected 
disabilities are the following: bilateral pes cavus, rated as 
50 percent disabling; and arthritis of the ankles, feet, and 
knees associated with the bilateral pes cavus, rated as 20 
percent disabling.
 The veteran contends that he has loss of use of his lower 
extremities such as to preclude locomotion without the aid of 
braces and that a motorized scooter has been prescribed for 
locomotion outside of his house.

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2006).  [Because 
the veteran has not lost the use of either upper extremity 
and is not blind, the other subparagraphs of 38 C.F.R. § 
3.809(b) are not for application in this case.  The veteran 
does not contend otherwise.]

A report of a November 1999 VA examination, a November 2000 
statement from a VA physician, a report of a July 2001 VA 
examination, and an August 2003 VA treatment record all 
reflect that the veteran uses braces for locomotion.  There 
is no evidence that the veteran does not use braces regularly 
and constantly, nor is there any recent evidence indicating 
that the veteran no longer uses braces for locomotion.  In 
addition, the Board has no reason to doubt the veteran's 
testimony that he uses a scooter for locomotion outside his 
house.

The Board concludes that the veteran's service-connected 
bilateral lower extremity disabilities are of such severity 
that they result in a loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces.  
See 38 C.F.R. § 3.809(b)(1), (d).  The Board therefore finds 
that the requirements for specially adapted housing have been 
met, and the appeal is granted to that extent.

2.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.

As noted above, a veteran is considered an "eligible person" 
for an automobile and adaptive equipment if he is entitled to 
compensation for any of the following disabilities: (i) The 
loss or permanent loss of use of one or both feet; (ii) the 
loss or permanent loss of use of one or both hands; (iii) the 
permanent impairment of vision of both eyes.  38 C.F.R. § 
3.808(b)(1).  

Because the medical and other evidence indicates that the 
veteran has not lost the use of either upper extremity and is 
not blind, the other subparagraphs of 38 C.F.R. § 3.808(b)(1) 
are not for application in this case.  The veteran does not 
contend otherwise.  The question is whether the veteran has 
loss of use of one or both feet.  

The report of the November 1999 VA examination, statements 
from VA health care providers, the reports of July 2001 VA 
examination, and VA treatment records do not reveal that the 
veteran has extremely unfavorable ankylosis of the knee, 
complete ankylosis of both the ankle and knee in either lower 
extremity, shortening of either lower extremity of 3 1/2 
inches or more, or complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot-drop in 
either lower extremity.  In fact, the reports of the July 
2001 VA examinations reveal a significant amount of motion in 
both knees and both ankles and no visual evidence of a leg 
length deformity.  The veteran has not alleged otherwise.  
Rather, the veteran's argument is that he effectively has had 
loss of use of one or both feet due to his lack of mobility.  

In the November 2000 statement, a VA physician noted that the 
veteran had bilateral pes cavus deformities with hammertoe 
deformities and that these deformities caused his gait to be 
very painful and unstable.  The VA doctor stated that the 
double-upright bracing with extra-depth shoes stabilized his 
gait somewhat, but that he continued to have difficulty with 
walking and standing.  The VA physician added that the 
veteran had severe edema of both lower legs, resulting in 
chronic pain.  

The July 2001 VA examiner stated that even with the use of 
extra-depth shoes, orthotics, and double-upright braces, the 
veteran would still have significant difficulty any position 
that involved even minor standing and walking.  

Giving the veteran the benefit of the doubt, the Board finds 
pursuant that the evidence is in equipoise as to whether the 
veteran has suffered the loss or permanent loss of use of one 
or both feet due to his service-connected disabilities.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
The Board therefore finds that the requirements for 
certification of eligibility for an automobile or automotive 
adaptive equipment have been met.  The appeal is granted to 
that extent.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certification of eligibility for an 
automobile and adaptive equipment is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


